NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 23 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FLOYD MARTIN,                                    No. 13-17597

              Petitioner - Appellant,            D.C. No. 2:12-cv-01384-KJM-
                                                 DAD
  v.

G. D. LEWIS,                                     MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted March 11, 2015**
                            San Francisco, California

Before: W. FLETCHER, DAVIS***, and CHRISTEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.
      Floyd Martin appeals the district court’s denial of his 28 U.S.C. § 2254

petition for a writ of habeas corpus. We have jurisdiction under 28 U.S.C. §§ 1291

and 2253(a) and affirm the district court’s order denying the petition.1

1.    The parties have fully briefed the certified Confrontation Clause issue, and

there are no exceptional circumstances warranting vacatur of the certificate of

appealability. Phelps v. Alameda, 366 F.3d 722, 728 (9th Cir. 2004).

2.    We review de novo a district court’s denial of a petition for a writ of habeas

corpus. Lambert v. Blodgett, 393 F.3d 943, 964 (9th Cir. 2004). The California

Court of Appeal’s silent adjudication of Martin’s Confrontation Clause claim was

neither contrary to, nor an unreasonable application of, clearly established Supreme

Court precedent. 28 U.S.C. § 2254(d)(1). Detective Quinn’s testimony relaying

Timothy Hurst’s and Steven Hendrix’s out-of-court statements did not violate the

Confrontation Clause because both Hurst and Hendrix testified at Martin’s trial and

were subject to cross-examination. See Crawford v. Washington, 541 U.S. 36, 59

n.9 (2004) (“[W]hen the declarant appears for cross-examination at trial, the

Confrontation Clause places no constraints at all on the use of his prior testimonial

statements.”).

      AFFIRMED.

      1
             The parties are familiar with the facts so we do not recount them here.

                                          2